OFFICE    OF THE     ATTORNEY   GENERAL                  OF TEXAS
                              AUSTIN




Daar Sir:




opinion or thir drpirtmr
tlon, ha8 boon raorl+rd.



                                                           strict        Court
                                                          DirtdOt
                                                           torn
                                                0, a6alnrt CalppCoun-
                                                7 &1,000          in      OWlIC
                                                88iOmr8           Court      oi




                  th8 OfflOW    Of rO8pOnd8Xlt
                                             OOUll-
               tutlug it8 Commia8lonsr’8 Court
          tbr Countr Trrtmurrr ara harrbf dlrrot-
      84 to t&a 811 rtopr nao88aar7 to l00t en
      hmdl8t.e pxpemt or ?3,000.00 to coqhin-
      8nta hrrain for arpllcatlon upon the mxq
      judwnt     snter6d    in      th8ir CaTOr          On D8ccabrr
      16, 1937.    SuOh    p8Jmnt       8hall       bb     mad8        from
lion.



        aad out of tha.County'8Eenaral fund ao-
        count, 1.   6lW lOUno th5t thtr8 8rO 8Pf-
        f.lclrnt1U19 on hand thcrrin to Ftzrdt
        s?:cheisbUT8ment. '
              %r. *ban, there 18 8t Fro8aat in tha Ran-
        8r8i    fUna
                  8CCOUnt  OTar $3,OOO.G0, but the r8gI8-
        t8rrU 8orIpt or warrant8 aselnrt thi8 ma    0-t
        to oI8r $27,OQO.C0,5nd the County Traa8urer he8
        already mllad notices to vsrIou8 holders of
        raEl5teroQ 80rIpt .thrt8x8 aotltlrd to paymcmt
        out of the 0s8h on hand in thr order of the rap
        lrtr8tloaof the aerlpt. The attorneys mrrcscnt-
        Ing the County of Cemp end the Cosaisrionere
        aGreed ttat the above judicantbe entered, even
        thou& they knew of the rsior taEi8tered warranti
        aaountIng to 8oaa E27,OOO.GO ae8last the gan8rsl
        rmd.
             "In 1922, an order x.98catered by the Coz+
        ai88iOlKr8 Court, thet asda 5h!V
        each B*OO.OO raiucltioa,Out 0r t E6 3tf-25
                                                 lx%levy
                                                      On for
        general fund purpoara to pay the warrant8 upon
        which tha judaant vaa obtoinad, together with
        othar warrantr. TM8 laty wa8 never sat a8idl
        my year, end the rariou8 rrarrantrwem r&IQ from
        the 13Sl¶8rdl
                    fund that beta bran p&id hePatofor8.
             "Zn your 10ttrr to ae dat8d October 30, 1939,
        yh  advI8ed am that tba COUntJ ?keOSUrUr  nU8t  pav
        rUgi8tsr8d warrant8 rgainst  tho County Caned.
        Foml In thr order OS ragI8trotIon. Au4 that any
        order paa8ad by the bmm~88ioaar8 Court 0rdrrln.g
        payment 0.Fclaim out of the fen8rSl fund 8haad
        of prior ra~i8torad inOabtObna88wa8 void.
             The County ComlF;eloncrsCourt yestsrd-7
        p58ra&   an
                  Order  Ck-cctin~ ths County ~a88erar
        to trensfar  P3,OCO.CO to 8 8peoial fund 8et up
        et the 8mc time, t?r tke rOynNnt Of the a50va
        aentloaed judeplent,ena to mea payment of the
        +3,cco.@t!     On   8da   $dgm8nt   Out   Of   thh3   syZd.81
        fund.
                VT. Mann, the lhunty Tr688Ur8rwants to
-   ,




    non.

           obey the law, 8nd handlo ths tuadr a8 thr law
           r+@blrrS.  -88 ha8 oalld on 80 tor adrlooaa
           to whet&u or not thb transfer   fbould b8 rado
           odt of thr gonrral fwl and put Into a l p10Ial
           fond, and thoa paid OILthr udguntdora     man-
           tioma,         In diarylard          to   raairturd             indabtadnur
           agalast the mmral tund. I am o? the oplnIon
           it emnot br l@ly     dons, but would 1Ut8 to
           h a t.l nIllug from you.
                    ‘Dua to thr jUd& 8r alb0r8
                                          t    m6IItiO88dbr
           th8 UnltadStata               Di8triOt          Court,     whloh Wa8             on-
           trrrd       on the           day     of   April,
                                                         1940, I mrrld llka
           ;f8vew         yollr -iOn            bt ntarn mall, If porai-

               Thr’Juwt     of tha dlrtrlot court ot t&
    Unltrd 8t8t88 for thr ti8t.M   MltriOt Of TaUi8, JrttU-
    con Diridoh    rsadwod on tha       dry ot April, 1940,
    rrtrrrrd  to h your lettar,  rrx,     ia pmt, am tollonrt


                 .m      Mm               U80        to b8 h88rd           &t thh
           tea   u      th8           Nl. haratofora i8SU.d                  a6dll8t
           rag.0 nr ant        aount maaitl          ottloara to aI88
           oaurrwhyth a+xld                      aot ba held aa tar ooa-
           tmptilltd1                    to obay the dlraotIoa.aat
           oat ln thr          droraa     ot thl8 court mtrrod brra-
           in oa DIoubu 16, 1937, and upon rarpondrntr~
           lnamr  to thr .oItatlona
                                  to? oontamptand upon
           raWld8ratiOa th8TrOf 8ob Ot the ~8thiOn                                     Of
           complaInaM and the ropraamtatlona gt omaaal
           tor tha ~88 aotltapartiaa,thr courttinti
           the oirotlar
                     ?a a088 Ot thi8 proorrdl~ 8Uoh                                    U
           to warrant’ ?,hhrentry               ot the order8  hrrrI!iafttrr
           lp p a 8r 8na
                      & qIt
                         ,18,                    thuatora,    ORDXRSD  iND
           m                by th8 CotWt l8 fOllOWr
                                                     I.
                       "That tb offlomr               of   rrrpoadoat         OoUnty
            OOMtitUtiry           it8    OOSd88i~Sr8’               Coat      -d       th#
           ",Fty          Traaaurrr      ma hcrabtdlrrotad to take all
                       aroraruy         to lffrot aa lmaadiatoirpa ant
            of r ),OOO.OO to oonpldn82ktrherala for qp rioa-
            tloa upon thr moniy ~udgmaat antrrrd in thair
mnl.   J. A. OUWlt,     p8ga 4


        t8YCr W Daoaabrr~l6,1937.     dooh foymoat 8hCl1
       ,ba mado tree aad cutot tho Cooat o grnerti
        t-d aoocunt, it bring ‘toad thatthan      are auf-
        ilo ~o a tluu oa hand thrrata to pmalt luo hdla-
       blU88ROEtr

                                  II.

           “It la fwthu! OBDSXD that In the 7aa.r
       19b0and raoh 8UCCaCdh6 year oc long a8 cm-
       plafnanto~jua~omt ruins   aap8id. and at tha
       tiu    OthO?   CCuat   t8188.CrO     Iavird   a hx   lt
       the rata ot Cot Ta88 thm 6 canto [out ot tha
       CCuBtt’8 OOnat~t~Utio~           21-cantgoaaral   Ihad
       tuIn6 Cuthcrlt 1 ahall     be larlad on raoh
       raluatloaot mlf: taxable property     la an16
       ty, and.the proo8adoof ruoh 18~ 8hall be lo;ad
       $&p;oial      tand   and lppllrdoaoompla5nano  P t.
                   It i8 tWthU Cl’d8Zad. hOWlVU, that
       if the pkrrda      ot awh 18w do not aggrrgataat
       lamt ~~500.00 by March lot et th yaar aucorad-
           that in vhloh th8 1~      We0 rcldr, then raop~nd-
       an Conat nab ita ottiwa
       “y                             8hall take all ltopo
       naoroa~        to 8oppLCnant     the proaoo&#ot ach
       lq      from othar collaot~onr     ta? lta ganaral fund
       lcocaat, to t&a rrtmat rapulmd to hmra an an-
       nul paaout      ot not lur thca #l,~.o6         to ou-
       plalaaatr.     That om or kfora -oh        l8t ot 194l
        ad aaah 8Cooaodimg         ur 80 lue aa cuplrinmnta*
        &M&maat rosainnaa&arla(l,           tha propu ottiorra
       ot rropmdont      .#ouatr dmlI   take all otapo nocao-
        out to ltioot pupcat.       of act lua t&n #l,500.00
       '30 romplalnmntr l# above noorlbrd,          tar l 110
        ratioaon cd& )ulguntt.         hat ia th8 r8nt ita
        prooerdoof thr lforaoald1           alull ucuat to a8
        rm8h u or arcrid $1 500.00'2hr          ottIoaraor n-
        lpen&at Uotint~     oh& be &u&r M duty to lu pla-
        moutuSd     prooa8&8, butlt thamlnbuntara gow
        praaoribad'rhall     produaa sora than $l,SOO.OO in
        any of mah      la r e,than  &ha rntlripmoooda       of
        laltl ta x ahaI 1 ba Uard 0~4 Qplied tor pament
        oa raid $m@unt.
                                  III.
              "It la tartha O~zRXi.that~llpl~aato
    .
.



        3m.   3. =r. most,   2taf.e 3




        offleersof caq Ccuntn.cc-z?ait!m.z.-
        Court wC the Oounty!Prceaca3r,    fre 4llrcatGGto  t&o
        all step h0ossaer~to cffost es biedfata mpmt          of.
        %3,300.00to oor~~clnmtn for a:plfootlorUQO~ the
        imep &al.pumtenteredIn tkdr rcvor on 3uowbcr 1.0,
        1937. p3rthe-r dirbctltif. tht suoliTone&t Acil be        .
             rr0-zFin2c*utcc tke OOuntJ+,
        .w..ic                              ?,C?XrEl fU?L OOeot,di,
                                                                 .




     Eon. J. A. Guest,pace 6


     an& finding   that there are sufflolent   mx38 en hand in
     ths pmral     fund eo?Ount to petit OIIC~disbursenent.
                YOU a50 BX4FeOtfUlly advlsodt!mt it is the
      o lnloi~cf this degartmnt that CIEQ Countynust ornpb
    . wEth the abwe mentioned Jud&mnt OI!take mwer    steps
      to net tha mame'eelde.
                 hU8t%ndth5tthlfOm50ln5 fullyammers your
     inquiry,we renain
.